669 P.2d 1187 (1983)
64 Or.App. 845
Donna J. EDWARDS, Petitioner,
v.
EMPLOYMENT DIVISION, Respondent.
No. 82-AB-514; CA A24724.
Court of Appeals of Oregon.
Order on Fees August 3, 1983.
Submitted on Petition for Reconsideration of Decision Awarding August 25, 1983.
Decided October 5, 1983.
*1188 Dave Frohnmayer, Atty. Gen., James E. Mountain, Jr., Sol. Gen., and Michael D. Reynolds, Asst. Atty. Gen., Salem, for Employment Div.
Before WARDEN, P.J., and VAN HOOMISSEN and YOUNG, JJ.
Submitted on Respondent's Petition for Reconsideration of Decision Awarding Attorney Fees August 25, 1983.
PER CURIAM.
Respondent Employment Division (Division) petitions for review of the decision of this court awarding petitioner attorney fees of $2,000. The petition for review serves as a petition for reconsideration by this court. ORAP 10.10. We grant the petition and vacate the order awarding attorney fees.[1]
The Division did not appear either before EAB or this court. In Johnson v. Employment Division, 64 Or. App. 276, 668 P.2d 416 (1983), we held that no fee can be awarded when the agency from which the fee is sought did not appear in opposition to petitioner in this court and did not issue the order in question. That holding determines the availability of an award of attorney fees in this case.
The award of attorney fees is vacated; the order awarding costs is affirmed.
NOTES
[1]  Our decision in Edwards v. Emp. Div., 63 Or. App. 521, 664 P.2d 1151 (1983), reversed the decision of the Employment Appeals Board (EAB), which had denied claimant unemployment compensation, and remanded the case to EAB for reconsideration.